DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
The Amendment filed 2/12/2021 has been entered.  Claims 31-50 are pending in the application with claims 31-37, 39, 41, 46, 48, 49 amended, claims 1-30 cancelled.  The previous 35 USC 112 rejection of claim 41 is withdrawn in light of Applicant’s amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a support member” in Claims 31, 39 and 48

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 31, 32, 34 and 38-47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ide (US Patent No. 6,454,703).

In regard to claim 31, Ide discloses an articulation joint (10a,101,102,103, Fig. 3) for use in a medical device, the articulation joint comprising:
a tubular body (10a,101,102,103, Fig. 3), comprising:
a first cylindrical segment having a first outer wall, a first central lumen, and a first passage through the first outer wall (see annotated Fig. 3 below), and
a second cylindrical segment having a second outer wall, a second central lumen, and a second passage through the second outer wall (see annotated Fig. 3 below), wherein the first cylindrical segment is configured for coupling with the second cylindrical segment, such that the first and the second passages are longitudinally aligned (see annotated Fig. 3 below, wire guide (16) couples the first and second cylindrical segments);
a cable (15) extending through the first and the second central lumens (Fig. 3); and 
a support member (16) configured for insertion through the first and the second passages, the support member supporting the cable within the first and the second central lumens (Fig. 3),
wherein the first cylindrical segment is configured to pivot about a first pivot axis axially off-set from the first passage and the second passage (see annotated Fig. 3 below), wherein the first pivot axis extends through the first outer wall (see annotated Fig. 3 below which shows the first pivot axis extending through the first outer wall). 

    PNG
    media_image1.png
    771
    852
    media_image1.png
    Greyscale


In regard to claim 32, Ide teaches wherein the first passage is radially outward of the second passage: and wherein the first pivot axis does not extend through the second outer wall (see annotated Fig. 3 above).


In regard to claim 34, Ide teaches wherein the first and second passages are fixed relative to each other (via the wire guide (16) fixing the first and second passages in longitudinal alignment).

In regard to claim 38, Ide teaches wherein the support element includes a third passage that receives the control cable (Fig. 3 illustrates the support element having a passage configured to receive the control cable).

In regard to claim 39, Ide teaches an articulation joint (10a,101,102,103, Fig. 3) for use in a medical device, the articulation joint comprising:
a tubular body (10a,101,102,103, Fig. 3), comprising:
a plurality of interconnectable cylindrical segments (see annotated Fig. 3 below), wherein a first cylindrical segment of the plurality of cylindrical segments includes:
a central lumen (Fig. 3 below shows the first cylindrical segment having a central lumen),
 (Fig. 3 below shows the first cylindrical segment having an outer wall), wherein the outer wall includes:
a pair of passages extending through the outer wall, the pair of passages including a first passage on a first side of the first cylindrical segment, and a second passage on a second side of the first cylindrical segment, the second side being opposite the first side (see annotated Fig. 3 below),
a pair of flexible joints between the first and the second passages (see annotated Fig. 3 below, a pair of wire guides (16) are disposed 180° apart), and
a third passage (aperture formed in annular body (102), Fig. 3, Col. 8, Lines 30-42) extending through the outer wall, wherein the third passage is axially offset from the pair of passages and the pair of flexible joints (see annotated Fig. 3 below);
a support member (131) received by the third passage, the support member including a support element (133) extending into the central lumen (see annotated Fig. 3 below and Fig. 4); and
a cable (115) extending through the central lumen, wherein the cable is supported by the support element (Fig. 3),
wherein the support member (131) is rotationally fixed relative to the tubular body (the support member (131) is fixed via spot welding, Col. 8, Lines 30-42).

    PNG
    media_image2.png
    725
    935
    media_image2.png
    Greyscale

In regard to claim 40, Ide teaches wherein at least one of the first and the second passages is a slit (see annotated Fig. 3 above).

In regard to claim 41, Ide teaches wherein the third passage is a slot (Col. 8, Lines 30-42).

In regard to claim 42, Ide teaches wherein at least one of the first and the second passages has a middle section and opposite end sections, and wherein the middle section is wider than the opposite end sections (see annotated Fig. 3 above).

In regard to claim 43, Ide teaches wherein the at least one of the first and the second passages tapers from the middle section toward the opposite end sections (see annotated Fig. 3 above).

In regard to claim 44, Ide teaches wherein the third passage is axially aligned with a flexible joint of the pair of flexible joints (see annotated Fig. 3 above).

In regard to claim 45, Ide teaches wherein the pair of passages are a first pair of passages, and wherein the first cylindrical segment further includes a second pair of passages extending through the outer wall, the second pair of passages including a fourth passage on a third side of the first cylindrical segment, and a fifth passage on a fourth side of the first cylindrical segment, the third side being opposite the fourth side (see annotated Fig. 3 above).

In regard to claim 46, Ide teaches wherein the pair of flexible joints is a first pair of flexible joints, and wherein the first cylindrical segment includes a second pair of flexible joints, the second pair of flexible joints being between the fourth and the fifth passages (see annotated Fig. 3 above), wherein the first pair of flexible joints pivot about a first pivot axis, wherein the second pair of the flexible joints pivot about a second pivot axis, and wherein the first pivot axis and the second pivot axis each extends through the outer wall (see annotated Fig. 3 below which shows the first and second pivot axis extending through the outer wall).

    PNG
    media_image3.png
    734
    826
    media_image3.png
    Greyscale

In regard to claim 47, Ide teaches wherein the third passage is axially aligned with a widest portion of one of the fourth and the fifth passages (see annotated Fig. 3 above).

Allowable Subject Matter
Claims 48-50 allowed.
Claims 33 and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 31, 32, 34, 38-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	May 22, 2021